Honduras (debate)
The next item is the Council and Commission statements on the situation in Honduras.
President-in-Office of the Council. - Mr President, the world is a big place. I am grateful for this opportunity to focus somewhat on the situation in Honduras and the seriousness of the developments that we see there, not only for Honduras but for the entire region. I will try to be reasonably brief.
Since the beginning of this particular crisis last month, the Presidency has condemned the military action that was directed against President Zelaya, who was democratically elected, in spite of everything else that can be said. That action was in violation of the constitutional order of Honduras.
We have called for the restoration of this constitutional order, in full, and urged all parties and institutions to refrain from violence or talks about violence and to strive to find a swift and peaceful solution.
I think in much the same way as we expect, when we have problems in different parts of Europe, that it is the European Union that should take the lead and we would hope that the rest of the world would support our efforts, our policy has now been guided by giving support to the Organisation of American States in their efforts to find a solution through dialogue and compromise to the problems that they are facing.
We have a situation where none of our ambassadors at the moment are present in Honduras. We do not have any diplomatic contacts at the moment either.
We very much welcome the recent effort by Costa Rican President Oscar Arias, winner of the Nobel Peace Prize, to try to reconcile the differences that exist. So far that has proved to be - hardly surprising, one might say - a somewhat difficult enterprise. But I am encouraged by the news that there will be new meetings under the chairmanship of President Arias this Saturday. We can only encourage him to move forward with those efforts and we can only continue to urge both sides to be ready to compromise, fully respecting every part of the constitution of Honduras.
Let me conclude by underlining the importance that we attach, beyond the immediate crisis, to the holding of fair, timely and transparent presidential elections in Honduras later this year. The rule of law and respect for human rights must remain the cornerstone of democratic government throughout the world; Central America, Latin America, all of America are certainly not excluded.
Member of the Commission. - Mr President, again I am pleased to contribute briefly to this debate on behalf of my colleague, Benita Ferrero-Waldner, as we look at the political crisis in Honduras.
After many years, Latin America is again experiencing an institutional rupture. The crisis in Honduras shows us how fragile is the rule of law and the institutional framework for the resolution of conflicts in some Latin American countries and, indeed, how these countries can plunge into crisis, especially now that they are going through a period of strong political polarisation.
The Commission reacted promptly. We expressed our deep concern about the events in Honduras and we stressed the great importance we attach to the respect for the rule of law, democracy and democratically elected institutions. We have urged all parties involved to resolve their differences peacefully in full respect of the country's legal framework and to promptly engage in a dialogue in the interests of peace and stability in the country.
We deplored the violent confrontations, even more so as they have resulted in the loss of human lives, and we called upon all parties involved to show the utmost moderation and restraint. The Commission declared it would be ready to support all initiatives aimed at a peaceful solution of the crisis and at restoring the constitutional order.
As the Presidency has said, we supported the initiative by the Organisation of American States and its Secretary-General, Mr Insulza, which unfortunately did not bear fruit. We strongly welcomed the mediation efforts of the Costa Rican President and trust that they will result in a peaceful settlement of the crisis.
Following the events in Honduras and after consulting the Central American governments and EU Member States, it was decided to postpone the next round of negotiations with a view to an association agreement with Central America, negotiations that were due between 6 and 10 July in Brussels. But we trust that these negotiations can resume as soon as possible.
Again, as the Presidency has said, in response to the gravity of the situation the local ambassador of the EU Presidency has been recalled for consultations and all other EU ambassadors have also left the country.
In close cooperation with the Presidency and the Member States, we continue to explore the ways in which we can best contribute to the solution of this crisis. For the time being, suspending our cooperation has not been decided, but disbursement of our financial commitments related to budgetary support has been put on hold.
We are very much aware that the events in Honduras could create a dangerous precedent, a step back in terms of democracy, and could destabilise the region. Therefore, we continue to follow the situation closely and we support all efforts to find a peaceful solution. We will continue to keep Parliament informed about any further development.
Mr President, the fact that an elected President has been removed from his home manu militari, put on a plane and dropped in a foreign country is something that should, from a democratic point of view, be categorically and unreservedly condemned.
Mr President, on this basis I have to say that the observation made by a number of esteemed analysts, such as Mario Vargas Llosa, is in any case highly significant: the most conspicuous defenders of the deposed President Zelaya - who, by the way, has won support from all the various political parties, including his own, and the Supreme Court of Justice against the National Congress of the Republic - have in fact been representatives of regimes characterised by a systematic violation of human rights and by a progressive decline in individual freedoms, as this Parliament recognised in the last report on the human rights situation in the world.
We now have to find a way out of this situation. The President-in-Office of the Council has said so: the European Union must facilitate a return to democratic normality by supporting the efforts of a man who has been working to stabilise the situation in the region, namely the President of Costa Rica, Óscar Arias.
Secondly, with regard to the upcoming presidential elections, the European Union needs to make all its election observation experience available to Honduras and should prepare to send an EU election observation mission.
Lastly, President-in-Office of the Council, it is important that the European Union acts consistently, without double standards. It is unacceptable that, on the one hand, the European Union facilitates and intensifies its political dialogue with the only undemocratic country in the region and, on the other hand, makes the citizens of one of the poorest countries in Latin America pay for their leaders' mistakes, to which Mr Zelaya is not exactly oblivious.
President-in-Office of the Council, Commissioner, I also believe that the European Union needs to be actively present in the region, as Mr Bildt has said. That active presence is currently manifesting itself in the negotiations over the association agreement, which are about to come to a head. Mr President, we cannot make the innocent suffer for the guilty and, therefore, I believe we need to reconsider a swift return to the negotiating table once the conflict is resolved.
on behalf of the S&D Group. - (ES) Mr President, we join in the international community's unanimous condemnation, not only because of the seriousness of the situation itself and of the breakdown in constitutional order - as the President-in-Office of the Council and the Commissioner have highlighted - but also on account of the extremely serious precedent this sets in a region which, with a great deal of work and effort, has managed to restore democracy throughout the continent, with rare exceptions.
Therefore, we cannot accept this situation. The European Union and the Member States have done the right thing in recalling their ambassadors, cancelling all forms of cooperation and suspending negotiations with the region. I agree with the President-in-Office of the Council and the President of the Commission that we must now support a negotiated settlement led by the Social Democrat President of Costa Rica, Óscar Arias, winner of the Nobel Peace Prize, and not provoke any repressive or insurrectional violence.
This is not the time to analyse the real or presumed mistakes that might have been made by President Zelaya, who has six months left in office; for that is not the matter at hand. This is a time to analyse the very serious breakdown in constitutional order in Honduras brought on by the armed forces (with the support of Congress and the judiciary, certainly, but in an entirely illegitimate and illegal manner).
There will be time enough to consider his future, but today we must demand President Zelaya's restoration without the slightest hesitation; he is the country's constitutional President until January 2010.
on behalf of the ALDE Group. - (ES) (Speaks briefly in Basque.) Mr President, I am speaking in Basque, a minority language which is not yet official in this House: Basque. I hope that it will be so in the future, as other languages are, and that we will, therefore, be able to speak in my mother tongue and in the language of the Basque Country.
That said, I agree, and my group agrees, with the need for an outright rejection of the coup - for we should call it by its real name - that has taken place in Honduras. Some may consider it a mistake to have tried to consult the will of the people, perhaps above all else; but we are not here to analyse that. I also agree that both the Commission and the Council have to work to facilitate the restoration of the constitutional and institutional order that has been overturned and to ensure the return of the Honduran President, who was legitimately elected by all the people.
I, too, am concerned about the attacks endured by some members of the government, even in official diplomatic missions in Honduras, which, as we have heard, have been recalled. Naturally, as the representative of the Commission has done, my group also supports all the action that the Organization of American States has taken to address and resolve this conflict.
My group believes that we in Europe need to help to strengthen democracy in Honduras, to ensure fundamental rights are developed and, therefore, to ensure that political dialogue is the only tool used to bring us closer to a solution to the problem we are now experiencing.
It goes without saying that we also support all the work being done by the winner of the Nobel Peace Prize, Mr Óscar Arias, and accordingly we also hope that, once the aforementioned measures are in place, elections can be held in November 2009 with full transparency and with total respect for the democratic system and for human rights. I hope, too, that the current situation will also allow us to continue the negotiations in order to conclude the association agreement with the European Union.
Mr President, I, too, wish to use this opportunity to strongly condemn and to express our dismay at the recent events in Honduras.
I have been following the situation in the country and the region in the last few years in my role as Vice-Chairman of the Delegation for Relations with the Countries of Central America; it is particularly significant for me and of the utmost importance that we are discussing this matter on the first day of political debate in this House. That fact shows that this is a fundamental issue: the event has the sad and regrettable honour of being considered the first coup d'état in a Central American country in the 21st century, and that is something we should not forget.
Therefore, I not only strongly condemn the coup d'état against President Zelaya, but I also urge the European Union not to recognise the coup leader, Roberto Micheletti. Furthermore, I believe it is vital that the European Union insists, as it is in fact already doing, that constitutional order be restored. It is crucial that the November 2009 elections should be prepared in a serious, responsible and credible manner and, with that in mind, I am also pleased that talks aimed at forming an association agreement with the region have been suspended, at least for the time being.
I also ask that we suspend aid in the form of trade support, as others such as the World Bank or the United States have done, with the exception of humanitarian aid.
Beyond these measures, I think it is important to remember the need to carry out a clear and concise investigation into who should be held accountable in this coup d'état. It is clear that many people are responsible, that there are many other interests behind this coup and, in some cases, we do not even know their names.
I believe the European Union should press for such an investigation and, for that to happen, we need to send permanent, on-site international delegations who can support the movements that are emerging in the country, in order to demand, reclaim and call for the democracy that has been taken from them.
on behalf of the GUE/NGL Group. - (ES) Mr President, four days after the coup, my parliamentary group decided to send me to Tegucigalpa to observe in situ the consequences of this military coup, this coup d'état. In Tegucigalpa, I was able to witness the consequences of any military coup, namely: repression; a lack of freedom; arrest warrants issued against members of parliament who did not support the coup; leaders of social groups imprisoned; and hospitals, with many injured people, taking advantage of the curfew. That was the detailed picture I gained there.
I welcome the response issued by the Council and the European Commission, for that is the only possible response. Firstly, all the requirements issued by the Organization of American States must be met. May I state here that, in the meeting I had with the Secretary General of the Organization of American States, I found that they are very clear on this matter: any action carried out by the illegitimate government of the coup leader, Roberto Micheletti, will be declared null and void and, therefore, the Organization of American States has already decided that it is not going to observe any kind of election held by that government.
I hope that the European Union will also follow the same code of conduct - the same road map - so that any action carried out by that government will not be considered legitimate. As a result, under those circumstances we would not be able to observe elections rigged by a government that had seized power in a coup.
It seems to me that this is going to be a decisive week. President Zelaya, the only President of Honduras, has made things very clear: he has made it very clear that he is giving the situation one more week and, if it is not decided within a week at the Costa Rica talks that he should return, he will return anyway.
Therefore, given the decision made by the only legitimate President, I hope that Parliament, the Institutions, the Council and the Commission will support his decision as the Organization of American States is doing, as the United Nations is doing and, by the way, as the United States is doing. Consequently, I believe that it is very important that such a tone, a tone demanding the restoration of constitutional power and the restoration of President Zelaya, serves as Parliament's identifying feature.
My fellow Members, I hope we come to the firm decision that this House condemns the coup d'état unreservedly and supports the restoration of President Zelaya. I also hope that we will, therefore, endorse all of the international organisations' initiatives.
(FR) Mr President, Commissioner, ladies and gentlemen, I should like to begin by joining with the previous speakers in condemning in the harshest possible terms the coup d'état staged against the government of President Zelaya in Honduras. His arbitrary detention and his expulsion from the country are in breach of the constitutional order, which must be restored as quickly as possible. The military overthrow that led to Roberto Micheletti proclaiming himself as the new president brings to mind the darkest periods in the history of Central America that we have known, and this attack on democracy is unacceptable in our view.
I therefore welcome the Organization of American States' decision to suspend Honduras' involvement in the organisation, and the acceptance of President Oscar Arias as a mediator helping to find a solution.
However, I am also very concerned, Commissioner, about the commercial relations that the European Union maintains with this country. For several months negotiations have been taking place between the European Commission and Central America on a new-generation association agreement. Following the coup d'état, meetings planned last week have been cancelled. We should be glad about that. I thought I understood you, but I should like to have more details. Is the Commission determined to suspend the negotiations until the institutional political situation in Honduras has returned to normal? That is what I and my political group are asking, but I should like to have more details concerning the Commission's position on this point.
Another issue that I wish to raise, Commissioner, is that of the Generalised System of Preferences Plus, from which Honduras benefits. Several organisations from civil society have reported arbitrary decisions and human rights violations since the coup d'état, particularly as regards freedom of movement, association and expression. The European Commission has to be very firm on this issue. The GSP+ is an incentive, the benefits of which are dependent on clear commitments. The testimonies are more than enough to cast doubt on whether the State of Honduras is fulfilling its commitments under its self-proclaimed president. I therefore call on the Commission to launch an investigation into the possibility of temporarily withholding the preferences granted to Honduras under the GSP+.
(FR) Mr President, our peace-loving principles must not lead us to give the impression that, by appealing to both parties of the current conflict to show restraint, we believe that the perpetrators of the coup d'état in Honduras and the constitutional government are as guilty as each other. In a case such as this, the violence of the insurgents who are fighting for the return of President Zelaya is legitimate and that of the putschists is criminal.
The personal involvement of the Heads of State or Government of Central and South America to secure the unconditional return to power of the Constitutional President, Manuel Zelaya, shows that the entire continent wants an end once and for all to the period of coups d'états and dictatorships.
Following the unanimous decisions of the UN and of all the regional cooperation organisations, Europe must play its part in this fight, since it is a fight, not an arrangement. It is a historic fight. Europe must break off all relations of all kinds - political, commercial - and all negotiations with the factious regime until the time of President Zelaya's unconditional and non-negotiable return to power, since there is nothing to negotiate where democracy is concerned. Europe must call on the Obama Administration and on the United States to break off their commercial and military relations with the factious regime, too. This is the price at which we will prove equal to the principles that we so often claim to observe in order to criticise those of others.
(PL) Mr President, the situation in Honduras requires that the European Union continue specific and resolute action which will lead to stabilisation, restore constitutional order and prevent a growth in the conflict between supporters and opponents of ousted President Zelaya. Therefore I support the initiative proposed by Mr Salafranca to say as soon as possible that a mission endorsed by the European Parliament can be sent to Honduras.
The disputing parties should be led as soon as possible to begin talks, which will enable an agreement to be made allowing President Zelaya to return to his position and serve to the end of the current term of office, but without the possibility of altering the constitution to make possible his re-election. A solution like this would provide hope for stabilisation of the situation, although it may not be acceptable to both...
(The President cut off the speaker)
(EL) Mr President, I believe that, as the European Parliament and as the European Union, we must make the necessary changes so that the coup in Honduras is as short as possible, President Zelaya returns to his country and the circle of military coups in Latin and Central America is finally closed.
We must consider the enormous progress and democratic changes made over recent years in a series of countries, changes which strengthen constitutional and democratic freedoms, which defend the concept and essence of policy against the uncontrolled position of the market trying to oust it and which break the long-standing bonds of neo-colonialism. That is why I believe that we should consider the huge responsibility of Europe for peaceful action at international level and restore democratic ties and ties of solidarity with the peoples and countries on the other side of the Atlantic.
President-in-Office of the Council. - Mr President, I think all of those who have spoken have spoken very much in strong terms in favour of the defence of democracy and constitutional order throughout Latin America. In that, of course, there is a condemnation of what happened. Whatever the background, we do not send in the military to arrest the elected president of a country and send him abroad. Irrespective of the background, we must be very clear on this; we are very clear on this.
But then, in order to resolve the situation, there must be some sort of accommodation, some sort of compromise. Judging from what I have heard from Mr Salafranca and others, everyone agrees that President Arias is probably the man best suited to achieve that particular compromise. He will probably have to spend quite some time in negotiating with representatives of both the parties but I think it is important that he has our support as well as the support of the other American states for these particular efforts.
As to the nature of the particular solution, that is for him to judge and for them to agree. But clearly, on the basis of what I said initially, the restoration of constitutional order is what we seek. The return of President Zelaya is a necessity when it comes to the restoration of constitutional order. It is probably not sufficient and in all probability there are going to be other elements in bringing about a full restoration of constitutional order.
So what we are calling for in the form of the restoration and return of President Zelaya is a necessary but in all probability not sufficient part of the restoration of constitutional order, which is of key importance for our relationship with Honduras, for the development of Honduras and for the credibility of constitutional order and democracy in that part of the world.
The debate is closed.